Citation Nr: 0419912	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-12 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 RO decision which denied 
service connection for a psychiatric disability and a back 
disability.

The Board also notes that the veteran has made arguments in 
support of claims for non-service connected pension and 
service connection for PTSD.  These issues are referred to 
the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126; and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003)), 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Although the veteran was afforded VA examinations in December 
1999 and May 2002, the examiners have suggested that they may 
not have had access to all of the veteran's medical records.  
On remand, the veteran should be scheduled for appropriate 
examinations; and the examiners should be instructed to 
review the entire claims folder in conjunction with the 
examinations. 

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The veteran's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All tests deemed 
to be necessary by the examiner should be 
conducted.  In addition, the examiner 
should address the following:  Is it at 
least as likely as not that any 
psychiatric disability is related to a 
disease or injury in service?  The 
examiner should provide a rationale for 
any opinion provided.

2.  The veteran should be afforded a VA 
orthopedic examination to assess the 
nature and etiology of any back 
disability.  The veteran's claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any current back 
disability is related to a disease or 
injury in service.  The examiner should 
provide a rationale for any opinions 
provided.

3.  Thereafter, the claims file should be 
reviewed, including all new evidence; and 
the veteran's claims should be 
readjudicated.  If the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


